Citation Nr: 1721491	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for asthma.

2. Entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain.

3. Entitlement to an initial evaluation in excess of 10 percent for a right ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2008 to March 2009 and from December 2009 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the January 2012 rating decision, the RO granted entitlement to service connection for left and right ankle sprains and assigned a disability rating of 10 percent each, effective December 26, 2010.  In the June 2012 rating decision, the RO granted entitlement to service connection for asthma and assigned a disability rating of 30 percent, effective December 26, 2010.  These claims have since been transferred to the RO in Hartford, Connecticut.

In March 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing has been associated with the claims file.

In February 2016, the claims were remanded to the agency of original jurisdiction (AOJ) for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's asthma disability is manifested by bronchitis with wheezing, paroxysmal cough, intermittent oral bronchodilator therapy, daily inhalational anti-inflammatory medication, FEV-1 greater than 80 percent of predicted value, and FEV-1/FVC greater than 80 percent of predicted value.

2. Symptoms of the Veteran's left ankle sprain more nearly approximate moderate, rather than marked, limitation of motion.

3. Symptoms of the Veteran's right ankle sprain more nearly approximate moderate, rather than marked, limitation of motion


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6600 (2016).

2. The criteria for an initial evaluation in excess of 10 percent for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5024-5271 (2016).

3. The criteria for an initial evaluation in excess of 10 percent for right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5024-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The requirements of the statutes and regulation have been met in this case.

With respect to the claims decided herein, because the issues of entitlement to increased initial ratings are downstream issues from that of service connection (for which a VCAA letter was duly sent in November 2010), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003 ).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The November 2010 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection.  The letter explained what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  These claims were most recently readjudicated in an August 2016 supplemental state of the case (SSOC).  There is no allegation of any error or omission in the notice provided.

The evidence of record includes the Veteran's service treatment and personnel records; post-service private and VA treatment records; VA examinations in September 2011 and February 2012 accompanied by a May 2012 addendum; and lay statements from the Veteran and his representative.  In addition, VA provided the Veteran multiple opportunities to appear for additional VA examinations to evaluate the severity of his asthma and ankle disabilities.  Documents in the claims file reflect that the Veteran failed to confirm scheduled examinations and did not show good cause for doing so.  See February 2014 Board Remand, February 2016 Email Correspondence, and July 2016 VA Treatment Records.  While notice of VAMC scheduled examination letters are not associated with the claims file, in Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations. That decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  However, the Court has held that the absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice. See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In this case, even if there were an allegation of non-receipt, such allegation alone does not constitute clear evidence to rebut the presumption of regularity.  Id.  Given the absence of any specific contentions in this regard, the Board finds that the presumption of regularity has not been rebutted and the notice of the examinations is presumed to have been received.

Thus, the Board finds that the AOJ substantially complied with the Board's February 2016 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).  Given that the asthma and ankle claims are for higher initial ratings, the Board will decide the claims based on the evidence of record.  See 38 C.F.R. § 3.655(a),(b) (where entitlement cannot be established without reexamination, an original compensation claim will be decided based on the evidence of record; Turk v. Peake, 21 Vet. App. 565, 570 (2008) (a claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b)).

For all the foregoing reasons, the Board concludes that VA's duties to notify and assist have been fulfilled.

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id. at 594.  Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119   (1999).  The Board notes that this issue involves dissatisfaction with the initial rating for the Veteran's asthma and ankle disabilities assigned following the grant of service connection, and staged ratings are to be considered.

A. Asthma

The Veteran claims that he is entitled to an initial evaluation in excess of 30 percent because his asthma condition has worsened since the date service connection was established.

The Veteran's asthma disability is currently rated 30 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600 (2016).

Under Diagnostic Code 6600, chronic bronchitis is assigned a rating based on Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) measurements.  

A 30 percent rating is assigned when the FEV1 is 56 to 70 percent predicted, or; FEV1/FVC is 56 to 70 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  

A 60 percent rating is assigned when the FEV1 is 40 to 55 percent predicted, or; FEV1/FVC is 40 to 55 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A maximum 100 percent rating is awarded for FEV-1 less than 40 percent of predicted value; or the ratio of FEV-1/FVC is less than 40 percent; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2016).

VA amended the rating schedule for rating respiratory disabilities, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in rating respiratory conditions.  A new 38 C.F.R. § 4.96(d), titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  PFTs are required to rate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, rating should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, rating should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for rating purposes with some exceptions.  When rating based on PFTs, post- bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately indicates the level of disability should be used for rating, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable rating based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96(d) (2016).

The Veteran was afforded a general VA examination in September 2011.  A pulmonary history of acute bronchitis with residual wheezing in the summer of 2011 was noted.  Pulmonary examinations showed diffuse expiratory wheezes.

The Veteran was afforded a VA examination in February 2012.  A diagnosis of asthma since 2010 was noted.  The Veteran reported symptoms of paroxysmal cough at night.  He reported intermittent use of inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The examination report noted ongoing treatment for establishing a regimen, not necessarily for exacerbation.  No asthma attacks with respiratory failure in the past 12 months were noted.  The examiner noted that the Veteran probably had mild intermittent asthma with continuous reactive airway syndrome.  As for functional impact, the examiner reported that the Veteran's asthma disability did not impact his ability to work.

In a May 2012 addendum, a VA examiner provided pulmonary function testing results.  A diagnosis of mild asthma was noted.  PFTs showed FEV-1of 82 percent predicted and FEV-1/FVC of 86 percent pre-bronchodilator.  Post-bronchodilator, the Veteran had a FEV-1 of 92 percent predicted and FEV-1/FVC of 98 percent.  The examiner noted that FEV-1/FVC tests most accurately reflect the Veteran's level of disability.  The examination report indicated that DLCO tests were not provided because they were not indicated for the Veteran's condition.  No further diagnostic tests, findings, or results were provided.

In August 2012 correspondence, the Veteran reported using an Albuterol inhaler and nebulizer to treat asthma symptoms.  He further reported increased breathing pain with change in air quality and temperature.

Post-service VA treatment records show complaints of asthma symptoms. November 2013 private treatment records document the Veteran's complaints of daily wheezing, asthma, and a cold.  On physical exam there was no evidence of dyspnea.  An assessment of bronchitis was provided.

Based on the preponderance of evidence, the Board finds that a rating in excess of 30 percent for the Veteran's asthma disability is not warranted.

As an initial matter, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Veteran has been rated under Diagnostic Code 6600 for chronic bronchitis.  While the Board acknowledges the Veteran's contention that he should be awarded a higher initial rating in excess of 30 percent for his asthma symptoms, the Board is bound by the applicable law and regulations.   The Board finds that the Veteran has been appropriately rated under Diagnostic Code 6600.  The evidence shows a history of bronchitis.  See September 2011 VA Examination Report, November 2013 VA Treatment Record.  The evidence clearly shows that that the Veteran's asthma disability is not manifested by FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent, the criteria for a 60 percent disability rating under  Diagnostic Code 6600.  On the contrary, tests show a FEV-1 greater than 80 percent of predicted value, and FEV-1/FVC greater than 80 percent of predicted value.  See May 2012 addendum.  Thus, a rating in excess of 30 percent for the Veteran's asthma disability is not warranted.

The Board has considered whether a higher initial rating is warranted under Diagnostic Code 6602 (2016).  In order to receive a rating of 60 percent the asthma disability would have to show FEV-1 of 40-to 55-percent of predicated value, FEV-1/FVC of 40 to 55 percent, or, at least monthly visits to a physician for required care of exacerbations or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  That has not been shown, and, at this time, the Veteran does not gain an advantage to being rated for asthma under this diagnostic code.

The Board finds that no other diagnostic code alternatively provides a basis for any higher rating for the Veteran's asthma disability.  In the absence of evidence associated with pulmonary emphysema (Diagnostic Code 6603) and chronic obstructive pulmonary disease (Diagnostic Code 6604), evaluation of the asthma disability these diagnostic codes is not warranted. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  As reflected by the above discussion, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is therefore not for application and the claim for an initial schedular rating in excess of 30 percent for asthma must be denied.

B. Ankles

The Veteran claims that he is entitled to initial evaluations in excess of 10 percent each for his left and right ankle disabilities because these conditions have worsened since the date service connection was established.

The Veteran's left ankle and right ankle disabilities are currently rated 10 percent disabling each pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024-5271 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  Here, the primary Diagnostic Code 5024 (tenosynovitis) represents the underlying source of the disability, while the additional Diagnostic Code 5271 (limited motion of ankle) after the hyphen represents the basis for the rating.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Under Diagnostic Code 5271, a 10 percent rating is assigned when limitation of motion of the ankle is moderate.  The maximum rating of 20 percent disabling is assigned where the limitation of motion in the ankle is marked. 

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a general VA examination in September 2011.  A review of the claims file for bilateral ankle treatment was noted.  The Veteran reported bilateral ankle sprains in service, but denied current pain.  He reported regular physical activity but he avoids running due to pain on impact.  He also reported occasional locking in the right ankle while driving.  A past medical history of right ankle strain was noted.  A diagnosis of bilateral ankle sprains was provided.  On examination, there was objective evidence of pain with range of motion in the both ankles, but no ankylosis.  On examination, his gait was normal.  For each ankle, active range of motion for dorsiflexion was to 20 degrees with pain starting at 0 degrees to 20 degrees.  Plantar flexion was to 45 degrees.  Evidence of pain on active motion and after three repetitions was noted.  X-rays of the left ankle showed no acute fracture, dislocation, or significant degenerative disease.   X-rays of the right ankle showed no acute fracture or dislocation with a 0.5 millimeter well corticated ossific density in the posterior aspect of the ankle that may represent intra-articular loose body.  As for functional impact, no effects were noted.

Based on the preponderance of evidence, the Board finds that ratings in excess of 10 percent each for the Veteran's left and right ankle disabilities are not warranted.

Under Diagnostic Code 5024-5271, the maximum rating of 20 percent is assigned where limitation of motion in the ankle is marked.  

Here, the evidence does not indicate symptoms more nearly approximating marked limitation of motion of either ankle.  On September 2011 examination, there was objective evidence of pain and the Veteran reported locking of the right ankle while driving.  However, range of motion in both ankles was normal and the Veteran had a normal gait.  Since there is evidence of pain upon range of motion the Board has considered whether a higher rating is warranted under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. at 206; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing).  However, in Mitchell the Court found that pain "may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or ] endurance.'  Id. at 38 (2011) (quoting 38 C.F.R. § 4.40). The Court reiterated "that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Id. at 43.  Here, although there is objective evidence of pain in both ankles, there is no function loss.  On the contrary, range of motion remains normal in both ankles.  See September 2011 VA examination Report.  Further, the Veteran does not claim and there is no evidence of flare-ups in either ankle.  Thus, there is no basis to conclude that the symptoms of the Veteran's ankle sprains more nearly approximate the criteria for initial 20 percent ratings.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As reflected by the above discussion, the preponderance of the evidence is against the claims.  The benefit of the doubt doctrine is therefore not for application and the claims for initial ratings in excess of 10 percent each for left and right ankle sprains must be denied.

III.   Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2016), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  As pertains to the Veteran's asthma disability, lung functioning is specifically contemplated in the general rating formula.  As for the Veteran's ankle disabilities, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  The Veteran's breathing problems and limitations due to pain are manifestations of impairment in lung functioning and pain and not separate symptoms, and, thus, the criteria contemplate the symptoms in this case.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-372 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As noted, there is no evidence that the Veteran's asthma or ankle disabilities alone render him unemployable.  A February 2012 examiner noted that the Veteran's asthma disability did not impact his ability to work.  As for the Veteran's ankle disabilities, on September 2011 examination, no functional effects were noted. Thus, the Board finds that the issue of entitlement to a TDIU has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to an initial evaluation in excess of 30 percent for asthma is denied.

Entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain is denied.

Entitlement to an initial evaluation in excess of 10 percent for a right ankle sprain is denied.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


